[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                     For the First Circuit

No. 00-9009

                     IN RE: STEVEN SNYDER,

                              Debtor.



                           STEVEN SNYDER,

                         Debtor, Appellant,

                                 v.

                    ROCKLAND TRUST COMPANY,

                             Appellee.



          APPEAL FROM THE BANKRUPTCY APPELLATE PANEL

                     FOR THE FIRST CIRCUIT


                               Before

                  Bownes, Senior Circuit Judge,
              Mazzone and Saris,* District Judges.


     Richard L. Blumenthal, with whom Peter L. Zimmerman and
Silverman & Kudisch, P.C., were on brief, for appellant.

     Jeffrey D. Ganz, with whom Riemer & Braunstein LLP was on
brief for Rockland Trust Company, appellee.

______________________

    *Of the District of Massachusetts, sitting by designation.
                         March 2, 2001


          BOWNES, Senior Circuit Judge. Bankruptcy debtor Steven

Snyder appeals from a decision of the Bankruptcy Appellate Panel

(BAP).   The BAP held that Snyder could not completely avoid a

lien on his residence, which he owned with his spouse as a

tenancy by the entirety, because his interest in that property

was equal to its full market value.   We affirm.

                         I.   Background

          Snyder and his spouse own their residence as tenants

by the entirety pursuant to a tenancy created after February 11,

1980. See Mass. Gen. Laws ch. 209, § 1.    Snyder is three years

older than his spouse.   On September 16, 1997, Snyder's spouse

filed a declaration of homestead with the Norfolk Registry of

Deeds.

          The parties have stipulated that the fair market value

of the residential property is $239,000.00.     The property is

subject to a lien in favor of the Collector of Taxes of Randolph

in the amount of $764.99; a first mortgage to Randolph Savings

Bank in the amount of $160,413.28; a second mortgage to Randolph

Savings Bank in the amount of $5,385.55; and a lien in favor of

Rockland Trust Company ("Rockland") in the amount of $65,000.00.



                               -2-
               On March 2, 1998, Snyder filed for relief in the

Bankruptcy Court pursuant to Chapter 7 of the Bankruptcy Code.

On May 8, 1998, he filed a Motion to Avoid Lien pursuant to 11

U.S.C. § 522(f)(1)(A), in which he asserted that the Rockland

lien impaired his exemption in his residence.

             On March 18, 1999, the Bankruptcy Court ruled that

Snyder had an "unitary" interest in his residence, as did his

spouse.      In re Snyder, 231 B.R. 437, 442 (Bankr. D. Mass. 1999).

The court rejected Snyder's contention that his interest is no

more than half the value of the property.               Id. at 443-44.

Noting that Snyder's interest in the property is "indeterminate"

until the tenancy is terminated, it entered a provisional order

premised on Snyder's interest being equal to the full value of

the property, allowing       Snyder to avoid only a small portion of

the   lien    ($8,286.82).    The   court   permitted   the   parties   to

petition for reconsideration in the event that Snyder's tenancy

by the entirety is terminated.            Id. at 445.   Snyder filed a

motion to amend or alter the judgment, which the Bankruptcy

Court denied.

             Next, Snyder appealed from the decision to the BAP.

The BAP held that Snyder's interest in the property, as a

tenancy by the entirety, was equal to its full market value.            In

re Snyder, 249 B.R. 40, 46 (B.A.P. 1st Cir. 1999).            It rejected


                                    -3-
the provisional aspects of the Bankruptcy Court's decision,

ruling that the relevant analysis required a "summary proceeding

susceptible to a quick and binding resolution."                The BAP also

ruled that the non-debtor spouse's homestead should not be taken

into account when determining whether a lien should be avoided

under 11 U.S.C. § 522(f).

                           II.    Discussion

           In In re Healthco Int'l, Inc., 132 F.3d 104 (1st Cir.

1997), we set forth the standard of review for appeals that come

to us by way of the BAP:

           [W]e  focus   on   the  bankruptcy   court's
           decision, scrutinize that court's findings
           of fact for clear error, and afford de novo
           review to its conclusions of law. . . Since
           this is exactly the same regimen that the
           intermediate appellate tribunal must use, we
           exhibit no particular deference to the
           conclusions of that tribunal (be it the
           district court or the BAP).

Id. at 107 (internal citation omitted).                   On appeal, Snyder

asserts that the courts below erred in concluding that his

interest in his residence was one hundred percent as of the

petition   date,   and   that   the    BAP   erred   in    disregarding   his

spouse's homestead.      We disagree.

           First, we address Snyder's contention that his interest

in the property was fifty percent or less.            The bankruptcy code

permits a debtor to avoid the fixing of a lien on a debtor's


                                      -4-
interest in property only to the extent that the lien impairs an

exemption to which, but for the lien, the debtor would have been

entitled.    11 U.S.C. § 522(f).                The code provides in relevant

part:

            For the purposes of this subsection, a lien
            shall be considered to impair an exemption
            to the extent that the sum of--
            (i) the lien,
            (ii) all other liens on the property; and
            (iii) the amount of the exemption that the
            debtor could claim if there were no liens on
            the property;
            exceeds the value that the debtor's interest
            in the property would have in the absence of
            any liens.

11 U.S.C. § 522(f)(2)(A).

            The   sole     dispute    in    this    case   involves   the   final

variable in the equation:           the value of Snyder's interest in his

residence in the absence of any liens.               The bankruptcy court, as

affirmed by the BAP, based the lien avoidance calculation on a

valuation of Snyder's interest in the property at one hundred

percent.    It calculated as follows:              the sum of Rockland's lien

($65,000.00), all other liens on the property ($166,536.82), and

the amount of the exemption ($15,750.00) is $247,286.82, which

exceeds    the    agreed    value    of    the     property   ($239,000.00)    by

$8,286.82.       Snyder, 231 B.R. at 441 n.1.              Hence, it permitted

Snyder to avoid the lien only to the extent of $8,286.82.




                                          -5-
          Snyder contends that if his interest is determined to

be fifty percent or less, he may avoid either the entirety of

the lien or at least a greater portion of the lien than was

permitted by the courts below.*   He premises his argument on the

facts that he is male and older than his spouse, and hence will

likely predecease her.    He urges us to adopt an "actuarial

approach" in which expert evidence of life expectancy should be

admitted and analyzed to determine his precise interest in his

residence.

          Snyder waived this argument, however.   At the hearing

on his Motion to Avoid Lien, the Bankruptcy Court asked him if

he wished to submit actuarial evidence; he declined, citing the

cost of expert testimony.     We need not consider an issue so

explicitly abandoned below.   Cf. Sheehan v. Marr, 207 F.3d 35,

42 (1st Cir. 2000).

          Snyder contends that at the time of the hearing, a

recent Bankruptcy Court case indicated that even if his interest

was valued at fifty percent, he would be able to fully avoid the

lien.   See In re Pascucci, 225 B.R. 25 (Bankr. D. Mass. 1998),

abrogated by Nelson v. Scala, 192 F.3d 32, 35 n. 3 (1st Cir.

1999) (pointing out the sparse and divided case law on point).



    *These calculations do not include the effect of Snyder's
wife's homestead, which we address infra.

                               -6-
Therefore, he now argues, there was no need at that time to

introduce actuarial evidence that would have proved that his

interest was less than fifty percent.      Given the then-unsettled

state of the case law and its uncertain applicability to this

matter, however, we are not convinced that Snyder should be

excused from deliberately forgoing his opportunity to present

that evidence.      Moreover, Snyder has consistently advocated

using an actuarial analysis to determine that he had a fifty

percent (as opposed to a less-than-fifty-percent) interest in

the property, and makes no developed argument on appeal that his

interest should be calculated at fifty percent in the absence of

an actuarial approach.**

          The second issue Snyder raises on appeal concerns the

impact   of   his   spouse's   homestead   exemption   on   the   lien

avoidance.    On September 16, 1997, Snyder's spouse filed a

declaration of homestead with the Norfolk Registry of Deeds,

whereby an owner may obtain a $100,000.00 exemption for the

benefit of his or her family.       Mass. Gen. Laws ch. 188, § 1.

Snyder now contends that this homestead exemption should be


    **At oral argument, Snyder also challenged the decision of
the BAP to modify the Bankruptcy Court's provisional order and
to fix the debtor's interest at one hundred percent. However,
as this issue was not well briefed, it is waived.     Further,
while the Bankruptcy Court's approach was thoughtful and
creative, we agree with the BAP's decision to reject the
provisional aspect of the order.

                                 -7-
factored into the valuation of his interest in the property

under 11 U.S.C. § 522(f).

            It appears that Snyder did not make this argument to

the Bankruptcy Court until his motion to amend or alter the

judgment, although he had appended schedules referencing his

spouse's declaration of homestead to his Motion to Avoid Lien.

Accordingly, the Bankruptcy Court did not address the homestead

issue in its opinion.         It is well-established that a party

cannot raise an issue for the first time on a motion to amend a

judgment.     See F.D.I.C. v. World Univ. Inc., 978 F.2d 10, 16

(1st Cir. 1992).

            In any event, we agree with the BAP's conclusion that

"[o]n the facts of this case, the spouse's homestead election is

not part of the equation under section 522(f)."                   Snyder, 249
B.R. at 47.    Section 522(b) of the bankruptcy code requires the

debtor to elect either the federal exemptions or the state

exemptions.    Here, Snyder elected the federal exemptions, which,

for purposes of this appeal, constituted a fixed amount of

$15,750.00.    11 U.S.C. § 522(d)(1).         The section on which Snyder

relies, § 522(f)(2)(A), pertains here only to liens and federal

exemptions;    we   have    found   no      authority   suggesting      that   a

spouse's    homestead      election      falls   into    either    of    these

categories.


                                      -8-
Affirmed.




            -9-